Citation Nr: 0625121	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  96-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected lumbosacral strain.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1962 to July 
1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in part, denied the veteran entitlement 
to service connection for fibromyalgia.  During the course of 
this appeal the veteran relocated to South Carolina, and the 
claims file was transferred to the RO in Columbia, South 
Carolina.  

This case previously was before the Board and in June 2001 
and February 2004 it was remanded to the RO for further 
development.  In April 2005, the Board denied service 
connection for fibromyalgia and the veteran appealed the 
Board's April 2005 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In that litigation, 
a Joint Motion for Remand was filed by the VA General Counsel 
and the veteran, averring that remand was required due to 
VA's failure to locate some of the veteran's post-service 
medical records as mandated by 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005).  

The Joint Motion requested that that portion of the Board's 
April 2005 decision that denied entitlement to service 
connection for fibromyalgia, to include as secondary to the 
veteran's service-connected lumbosacral strain, be vacated 
and remanded.  In its Order dated in February 2006, the Court 
remanded that portion of the Board's April 2005 decision, 
pursuant to 38 U.S.C.A. § 7252(a), for compliance with the 
instructions in the Joint Motion.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. to carry out the Order of 
the Court.  VA will notify the veteran, if further action is 
required.




REMAND

The Court, in accepting the Joint Motion concluded that 
additional development is warranted with respect to the 
veteran's claim.

The veteran seeks service connection for fibromyalgia, to 
include as secondary to service-connected lumbosacral strain.  
The Joint Motion stated that the veteran indicated to VA, in 
a March 2004 letter, that he was treated at the VA Medical 
Center (VAMC) in Waco, Texas, during 1973-1974.  The Joint 
Motion indicates that the claims file contains medical 
records from the Waco VAMC from 1972.  It was otherwise 
indicated that records from 1973 and 1974 had not been 
obtained.  All records dated from 1972 will be sought, 
pursuant to direction.

During the pendency of this appeal, subsequent to the Joint 
Motion and Order, the Court issued a new decision on the 
notice and assistance requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) (now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005)).  See Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and his 
attorney an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should request from the Waco, 
Texas VA medical center all medical 
records of treatment of this veteran from 
1972 to 1974.  Documentation of the 
attempts made and the responses received 
should be associated with the claims 
folder.  If records are not available for 
some reason, that needs to be set out in 
the claims file.  Attempts to obtain the 
records must be made until it is certified 
that they are unavailable or until they 
are obtained.

3.  Thereafter, file should be returned to 
the RO for further review.  To the extent 
the benefit sought is not granted, the 
veteran and his attorney should be 
provided with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond thereto.  To the 
extent needed or requested copies of the 
records obtained should be submitted to 
the attorney if he so desires.  The case 
then should be returned to the Board for 
further appellate consideration, if in 
order.  The Board intimates no opinion, 
either legal or factual, as to the 
ultimate disposition warranted in this 
case, pending completion of the requested 
development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



